Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-082226, cited by applicants In view Kawai et al. (US 20160229987), cited by the examiner.
Example 2 of the reference discloses a process in which 0.5 kg of EVOH containing 150 ppm (0.015% and thus in the range of claim 3) of acetic acid as in applicants B component is impregnated with a catalyst solution containing 1.098 gm of zinc acetate dihydrate (about 30% Zn by weight and thus Zn is present at a level of about 660 ppm by weight of EVOH) as in applicant’s C component. The reference is silent regarding applicants amounts of alkali metal acetate. Nonetheless, the secondary reference discloses that 50-1000 ppm (0.005%-0.1%) potassium or sodium acetate (note that sodium acetate is about 28% sodium by weight and thus would be in applicants range when used in the primary reference as in claim 4) as in applicants component D may be added to EVOH in order to prevent coloring at paragraph 72.Note paragraph 790 for multilayer structures. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add applicant’s amounts of 
The Office have reviewed the Written Opinion submitted by applicants. However the Office does not agree that the amount of potassium reported in the primary reference EVOH can be equated to the amount of potassium acetate since the phosphoric acid present would deprotonate before acetic acid as it is a stronger acid than acetic and thus any potassium would be best characterized as being present as potassium dihydrogen phosphate not potassium acetate. Furthermore the reference discloses that acetic acid is determined by titration and thus the acetic acid measured is present as such and not as a salt.

Inomata et al. (US 20140316039) as well as Uradnisheck  (US 20100080943), both cited of interest disclose benefits of adding acetate salts to EVOH.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-13-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765